     Case 2:18-cr-00422-SMB Document 1046 Filed 08/07/20 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN C. RABBIT
11   Acting Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT
18                            FOR THE DISTRICT OF ARIZONA
19
     United States of America,                         No. CR-18-00422-PHX-SMB
20
                          Plaintiff,                 GOVERNMENT’S MOTION FOR
21                                                   LIMITED DISCLOSURE OF TAX
              vs.                                          INFORMATION
22
                                                                   -and-
23   Michael Lacey, et al.,
                                                     GOVERNMENT’S MOTION FOR
24                        Defendants.                   PROTECTIVE ORDER
25
26         The United States moves the Court to authorize disclosure of tax information to
27   Defendants pursuant to 26 U.S.C. § 6103(i)(4). The United States also moves for a
28   protective order pursuant to Rule 16(d)(1) to restrict dissemination of the discovery
     Case 2:18-cr-00422-SMB Document 1046 Filed 08/07/20 Page 2 of 4




 1   material produced in this case. Undersigned counsel has consulted counsel for Defendants,
 2   who do not object to entry of the proposed protective order.
 3          Under 26 U.S.C. § 6103(i)(4)(A), the Court may authorize disclosure of return and
 4   tax information for use in a criminal case:
 5          [A]ny return or taxpayer return information obtained under [6103(i)](1) or
            (7)(C) may be disclosed in any judicial or administrative proceeding
 6          pertaining to enforcement of a specifically designated Federal criminal
            statute or related civil forfeiture (not involving tax administration) to which
 7          the United States or a Federal agency is a party—
 8          (i) if the court finds that such return or taxpayer return information
            is probative of a matter in issue relevant in establishing the
 9          commission of a crime or the guilt or liability of a party, or
10          (ii) to the extent required by order of the court pursuant to section
            3500 of title 18, United States Code, or rule 16 of the Federal Rules
11          of Criminal Procedure.
12          Here, disclosure is warranted. The United States obtained tax information 1 relating
13   to Defendants, Backpage.com LLC, and related entities during the investigation pursuant
14   to 26 U.S.C. § 6103(i)(1). Defendants have since been charged with conspiracy, Travel
15   Act violations, and money laundering relating to their operation of Backpage.com. The
16   government believes that tax information obtained during the investigation will be relevant
17   to show a year-by-year summary of Backpage’s revenues, help trace the flow of money
18   between Backpage, the related entities, and Defendants, and help summarize Defendants’
19   Backpage-related compensation, among other reasons. The government believes that
20   return and return information are therefore “probative of a matter in issue relevant in
21   establishing the commission of a crime.” See 26 U.S.C. § 6103(i)(4)(A)(i). Defendants do
22   not agree that the information is relevant to the trial of this matter, but agree the material
23   should be disclosed to Defendants by the government. In addition, the United States
24   intends to introduce summary exhibits that are premised on these records, so disclosure is
25   required under Federal Rule of Criminal Procedure 16(a)(1)(E).               See 26 U.S.C.
26
            1
27           “Return” and “return information” shall be defined as set forth in 26 U.S.C.
     § 6103(b). “Tax information” is defined as including both “return” and “return
28   information.”
                                                   -2-
     Case 2:18-cr-00422-SMB Document 1046 Filed 08/07/20 Page 3 of 4




 1   § 6103(i)(4)(A)(ii). Defendants continue to object to the introduction of these exhibits.
 2          The United States also seeks a protective order. In addition to the tax information,
 3   the discovery material includes private information and personally identifying information
 4   (“PII”) relating to Defendants, Backpage.com LLC and related entities, and third parties.
 5          Accordingly, the United States requests that this Court authorize the disclosure of
 6   tax information to Defendants. The United States also requests that the Court enter a
 7   protective order:
 8          1.     Permitting the government to provide to defense counsel, without redaction,
 9   tax information and PII to the extent that PII is present in discoverable materials;
10          2.     Permitting defense counsel to share materials containing tax information and
11   PII with other members of the defense team, including experts, investigators, and other
12   professionals retained by defense counsel to assist in the preparation of the defense;
13          3.     Ordering all members of the defense team to safeguard and not disclose the
14   tax information and PII provided, other than to the extent necessary to prepare the defense;
15          4.     Permitting defense counsel to share materials containing tax information and
16   PII with Defendants to the extent necessary to prepare the defense;
17          5.     Ordering all Defendants to safeguard and not disclose the tax information
18   and PII provided (except for Defendants’ own tax documents and those of entities in which
19   they hold an interest);
20          6.     Permitting defense counsel to review materials containing tax information
21   and PII with potential witnesses to the extent necessary to prepare the defense;
22          7.     Prohibiting potential witnesses from retaining any materials containing tax
23   information or PII during the course of the litigation unless defense counsel ensures that
24   all tax information and PII has been redacted from the copies to be retained; and
25          8.     Ordering the defense team, including Defendants, to destroy, at the
26   conclusion of this matter, all tax information and PII in its possession, except that defense
27   counsel shall be allowed to retain materials containing tax information and PII until the
28
                                                 -3-
     Case 2:18-cr-00422-SMB Document 1046 Filed 08/07/20 Page 4 of 4




 1   time expires for all appeals, collateral attacks, other writs or motions challenging the
 2   conviction or sentence, and actions for professional malpractice, and Defendants shall be
 3   permitted to retain their own tax information and the tax information of entities in which
 4   they hold an interest without limitation.
 5          Respectfully submitted this 7th day of August, 2020.
 6                                               MICHAEL BAILEY
                                                 United States Attorney
 7                                               District of Arizona
 8                                               s/Andrew C. Stone
                                                 KEVIN M. RAPP
 9                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
10                                               ANDREW C. STONE
                                                 Assistant U.S. Attorneys
11
                                                 JOHN J. KUCERA
12                                               Special Assistant U.S. Attorney
13                                               BRIAN C. RABBIT
14                                               Acting Assistant Attorney General
                                                 U.S. Department of Justice
15                                               Criminal Division, U.S. Department of Justice

16
                                  CERTIFICATE OF SERVICE
17
          I hereby certify that on August 7, 2020, I electronically transmitted the attached
18   document to the Clerk's Office using the CM/ECF System for filing a copy to the applicable
     CM/ECF registrants.
19
     s/Gaynell Smith
20   U.S. Attorney’s Office
21
22
23
24
25
26
27
28
                                                  -4-
     Case 2:18-cr-00422-SMB Document 1046-1 Filed 08/07/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                              No. CR-18-00422-PHX-SMB
 9
                    Plaintiff,
10                                                                     ORDER
             vs.
11
12   Michael Lacey, et al.,
13                          Defendants.
14
15          Pursuant to Federal Rule of Criminal Procedure 16(d)(1) and 26 U.S.C.
16   § 6103(i)(4)(A), the United States’ motion, no objection from Defendants, and good cause
17   appearing,
18          IT IS HEREBY ORDERED that the United States’ Motion for Limited Disclosure
19   of Tax Information and Motion for Protective Order is GRANTED.
20          IT IS FURTHER ORDERED that the United States may disclose to defense counsel
21   and Defendants return and return information obtained pursuant to 26 U.S.C. § 6103(i), in
22   accordance with its discovery obligations. For purposes of this Order, “return” and “return
23   information” shall be defined as set forth in 26 U.S.C. § 6103(b).
24          IT IS FURTHER ORDERED that:
25          1.     The United States may disclose to defense counsel, without redaction, the
26   private information and personally identifying information (collectively “PII”) to the extent
27   that PII is present in discoverable materials. PII includes addresses, telephone numbers,
28   dates of birth, and social security numbers. The United States may also disclose return and
     Case 2:18-cr-00422-SMB Document 1046-1 Filed 08/07/20 Page 2 of 2




 1   return information (collectively “tax information”) pursuant to its discovery obligations.
 2          2.     Defense counsel may share materials containing tax information and PII with
 3   members of the defense team, including experts, investigators, and other professionals
 4   retained by defense counsel to assist in the preparation of the defense.
 5          3.     The defense team shall safeguard and shall not disclose the tax information
 6   and PII provided to them, other than to the extent necessary to prepare the defense.
 7          4.     Defense counsel may share materials containing tax information and PII with
 8   Defendants to the extent necessary to prepare the defense.
 9          5.     Defendants shall safeguard and shall not disclose the tax information and PII
10   provided to them (except for Defendants’ own tax documents and those of entities in which
11   they hold an interest).
12          6.      Defense counsel may review materials containing tax information and PII
13   with potential witnesses to the extent necessary to prepare the defense.
14          7.     Potential witnesses shall not be allowed to retain any materials containing
15   tax information or PII during the course of the litigation unless defense counsel ensures
16   that all tax information and PII has been redacted from the copies to be retained.
17          8.     The defense team, including Defendants, shall destroy, at the conclusion of
18   this matter, all tax information and PII in its possession, except that defense counsel shall
19   be allowed to retain materials containing tax information and PII until the time expires for
20   all appeals, collateral attacks, other writs or motions challenging the conviction or sentence,
21   and actions for professional malpractice, and Defendants shall be permitted to retain their
22   own tax information and the tax information of entities in which they hold an interest
23   without limitation.
24          IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h)
25   ____________ will commence on ____________________________ for a total of
26   __________days.
27
28
                                                  -2-
